Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 15-34 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 01/11/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the second resource pool" in line 2. There is insufficient antecedent basis for this limitation in the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,277,229 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 15, Patent 11,277,229 teaches A method for flushing a hybrid automatic repeat request (HARQ) buffer by a user equipment (UE) in a wireless communication system, the method comprising:  (Claim 1 lines 1-3)
receiving information on multiple resource pools from a network; (Claim 1 lines 4-5)
selecting a resource pool among the multiple resource pools; (Claim 1 lines 6-7)
storing a media access control (MAC) protocol data unit (PDU) in the HARQ buffer for a new transmission; and (Claim 1 lines 10-12)
based on the selected resource pool being reconfigured, flushing the HARQ buffer associated with the new transmission. (Claim 1 lines 13-15)

Regarding Claim 16, Patent 11,277,229 teaches The method of claim 15, wherein the UE includes multiple HARQ buffers. and wherein the step of flushing the HARQ buffer includes flushing all of the multiple HARQ buffers including the HARQ buffer associated with the new transmission. (Claim 2)

Regarding Claim 17, Patent 11,277,229 teaches The method of claim 15, wherein the selected resource pool is associated with a sidelink HARQ entity. (Claim 3)

Regarding Claim 18, Patent 11,277,229 teaches The method of claim 17, wherein the UE includes multiple HARQ butlers, and wherein the step of flushing the I IARQ buffer includes flushing one or more HARQ buffers associated with the sidelink HARQ entity among the multiple HARQ buffers. (Claim 4)

Regarding Claim 19, Patent 11,277,229 teaches The method of claim 15, wherein the MAC PDU contains at least a part of a destination layer 2 identifier (ID) and a MAC service data unit (SDU) of a sidelink traffic channel (STCH) associated with the destination layer 2 ID. (Claim 5)

Regarding Claim 20, Patent 11,277,229 teaches The method of claim 19, wherein the HARQ buffer is flushed based on the second resource pool not being mapped to the destination layer 2 ID of the MAC PDU or the STCH. (Claim 6)

Regarding Claim 21, Patent 11,277,229 teaches The method of claim 15, further comprising performing a sidelink MAC reset. (Claim 7)

Regarding Claim 22, Patent 11,277,229 teaches A user equipment (UE) in a wireless communication system, the UE comprising:  (Claim 10 lines 1-2)
a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, that:  (Claim 10 lines 3-6)
controls the transceiver to receive information on multiple resource pools from a network, (Claim 10 lines 7-8)
selects a resource pool among the multiple resource pools, (Claim 10 line 9)
stores a media access control (MAC) protocol data unit (PDU) in a hybrid automatic repeat request (HARQ) buffer for a new transmission, and (Claim 10 lines 12-14)
based on that the selected resource pool is reconfigured, flushes the HARQ buffer associated with the new transmission. (Claim 10 lines 16-18)

Regarding Claim 23, Patent 11,277,229 teaches The UE of claim 22, wherein the UE includes multiple HARQ buffers, and wherein the step of flushing the HARQ buffer includes flushing all of the multiple HARQ buffers including the HARQ buffer associated with the new transmission. (Claim 11)

Regarding Claim 24, Patent 11,277,229 teaches The UE of claim 22, wherein the selected resource pool is associated with a sidelink HARQ entity. (Claim 12)

Regarding Claim 25, Patent 11,277,229 teaches The UE of claim 24, wherein the UE includes multiple HARQ buffers, and wherein the step of flushing the HARQ buffer includes flushing one or more HARQ buffers associated with the sidelink HARQ entity among the multiple HARQ buffers. (Claim 13)

Regarding Claim 26, Patent 11,277,229 teaches The UE of claim 22, wherein the MAC PDU contains at least a part of a destination layer 2 identifier (ID) and a MAC service data unit (SDU) of a sidelink traffic channel (STCH) associated with the destination layer 2 ID. (Claim 14)

Regarding Claim 27, Patent 11,277,229 teaches The UE of claim 26, wherein the HARQ buffer is flushed based on the second resource pool not being mapped to the destination layer 2 ID of the MAC PDU or the STCH. (Claim 15)

Regarding Claim 28, Patent 11,277,229 teaches The UE of claim 22, wherein the processor further performs a sidelink MAC reset. (Claim 16)

Regarding Claim 29, Patent 11,277,229 teaches he method of claim 15, wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE. (Claim 8)

Regarding Claim 30, Patent 11,277,229 teaches The method of claim 15, wherein the method further comprises, reconfiguring the selected resource pool, by replacing the selected resource pool with another resource pool among the multiple resource pools. (Claim 9)

Regarding Claim 31, Patent 11,277,229 teaches A processor for a user equipment (UE) in a wireless communication system, wherein the processor is configured to control the UE to perform operations comprising: (Claim 1 lines 1-2 and Claim 10 lines 1-2 and 5. Examiner notes that a processor apparatus claim for performing a method is an obvious variation of a method claim)
receiving information on multiple resource pools from a network; (Claim 1 lines 4-5
selecting a resource pool among the multiple resource pools; (Claim 1 lines 6-7)
storing a media access control (MAC) protocol data unit (PDU) in a hybrid automatic repeat request (HARQ) buffer for a new transmission; and  (Claim 1 lines 10-11)
based on the selected resource pool being reconfigured, flushing the HARQ buffer associated with the new transmission. (Claim 1 lines 13-15)

Regarding Claim 32, Patent 11,277,229 teaches The processor of claim 31, wherein the UE includes multiple HARQ buffers, and wherein the step of flushing the HARQ buffer includes flushing all of the multiple HARQ buffers including the HARQ buffer associated with the new transmission. (Claim 2)

Regarding Claim 33, Patent 11,277,229 teaches The processor of claim 31, wherein the selected resource pool is associated with a sidelink HARQ entity. (Claim 3)

Regarding Claim 34, Patent 11,277,229 teaches The processor of claim 33, wherein the UE includes multiple HA RQ buffers, and wherein the step of flushing the HARQ buffer includes flushing one or more HARQ buffers associated with the sidelink HARQ entity among the multiple HARQ buffers. (Claim 4)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0279275 A1 to Chen et al., directed to sidelink communication based on a transmission resource pool allocated for sidelink service, storing of MAC PDUs in HARQ buffers, reconfiguration of resource pools, and flushing of HARQ buffers.
US 2015/0016318 A1 to Lee et al., directed to flushing HARQ buffers at a receiver for currently received SDUs when a dynamic resource usage change at the transmitter occurs.
WO 2016/122162 to Lee et al, directed to sidelink communications, in which sidelink HARQ is flushed based on number of retransmissions
WO 2010/017376 to Wang et al, directed to reconfiguration of parameters for a HARQ, flushing HARQ buffer, MAC reset.
US 2018/0352556 to Loehr, directed to flushing a TX buffer when RLC entity is reconfigured.
US 2009/0086657 to Alpert et al., directed to HARQ buffer flushing based on criteria.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477